Exhibit 10(xiv)(3)

TERMS AND CONDITIONS

2008 STOCK UNIT AWARD

UNDER THE AMENDED AND RESTATED

NORTHERN TRUST CORPORATION 2002 STOCK PLAN

Your stock unit grant is subject to the provisions of the Amended and Restated
Northern Trust Corporation 2002 Stock Plan (the “Plan”) and the stock unit award
notice (the “Award Notice”). The Award Notice and these Terms and Condition
constitute the “Stock Unit Agreement” as defined in the Plan. If there is any
conflict between the information in the Stock Unit Agreement and the Plan, the
Plan will govern.

 

1. Grant. The Corporation hereby grants to the Participant an award of Stock
Units, as set forth in the Award Notice, subject to the terms and conditions of
the Plan and the Stock Unit Agreement. A Stock Unit is the right, subject to the
terms and conditions of the Plan and the Stock Unit Agreement, to receive a
distribution of a share of Common Stock pursuant to Paragraph 6 of these Terms
and Conditions.

 

2. Stock Unit Account. The Corporation shall maintain an account (“Stock Unit
Account”) on its books in the name of the Participant which shall reflect the
number of Stock Units awarded to the Participant that the Participant is
eligible to receive in distribution pursuant to Paragraph 6 of these Terms and
Conditions.

 

3. Dividend Equivalents. Upon the payment of any dividend on Common Stock
occurring during the period preceding the distribution of the Participant’s
Stock Unit award pursuant to Paragraph 6 of these Terms and Conditions, the
Corporation shall promptly (and in any event no later than March 15 of the
calendar year following the calendar year in which the dividend is declared) pay
to the Participant an amount in cash equal in value to the dividends that the
Participant would have received had the Participant been the actual owner of the
number of shares of Common Stock represented by the Stock Units in the
Participant’s Stock Unit Account on that date (“Dividend Equivalents”).

 

4. Forfeiture. The Stock Units granted to the Participant pursuant to the Stock
Unit Agreement shall be forfeited and revert to the Corporation if prior to the
date on which the Stock Units vest pursuant to Paragraph 5 of these Terms and
Conditions (a) the Participant violates any provision of Paragraph 7 of these
Terms and Conditions, or (b) except as described in Paragraphs 5 and 8 of these
Terms and Conditions, the Participant’s employment with the Corporation or any
of its Subsidiaries terminates.

 

5.

Vesting. The Participant shall become vested in the Stock Units in accordance
with the vesting schedule set forth in the Award Notice, subject to (a) prorated
vesting in accordance with Paragraph 8 of these Terms and Conditions upon the
Participant’s death, Retirement or Disability (each as defined below) prior to
the end of the period ending on the latest vesting date set forth in the Award
Notice (“Vesting Period”), or upon termination of employment prior to the end of
the Vesting Period under certain



--------------------------------------------------------------------------------

 

circumstances described in Paragraph 8 of these Terms and Conditions where the
Participant is entitled to severance benefits, (b) prorated vesting in
accordance with Paragraph 8 of these Terms and Conditions in the event that the
Participant’s employment with the Corporation or any of its Subsidiaries has
terminated prior to the end of the Vesting Period and (i) the Participant is a
Management Group member on the date of grant, (ii) the Participant is 55 years
or older on the date of termination of employment and (iii) the Participant has
not violated any provision of Paragraph 7 of these Terms and Conditions during
the Vesting Period, or (c) full vesting in the event of a Change in Control (as
defined in the Plan) of the Corporation. If the Participant’s employment with
the Corporation or any of its Subsidiaries terminates for any reason other than
as set forth above in this Paragraph 5, the Stock Units in the Participant’s
Stock Unit Account that have not yet vested shall be forfeited and revert to the
Corporation on such termination date, and the Corporation shall have no further
obligation after such date to pay Dividend Equivalents pursuant to Paragraph 3
of these Terms and Conditions. If the Participant’s employment with the
Corporation or any of its Subsidiaries terminates for any reason set forth above
in this Paragraph 5, the Stock Units in the Participant’s Stock Unit Account
that do not become vested under Paragraph 8 shall be forfeited and revert to the
Corporation on such termination date, and the Corporation shall have no further
obligation after such date to pay Dividend Equivalents pursuant to Paragraph 3
of these Terms and Conditions. The Corporation shall have no further obligation
to the Participant under these Terms and Conditions following the Participant’s
forfeiture of Stock Units.

For purposes of these Terms and Conditions, “Retirement” means retirement
occurring by reason of the Participant having qualified for a Normal, Early, or
Postponed Retirement under The Northern Trust Company Pension Plan.

For purposes of these Terms and Conditions, “Disability” means a disability that
continues for a period of six (6) months as defined by Northern Trust’s Managed
Disability Program.

 

6. Distribution. Except as provided below in this Paragraph 6 or in Paragraph 9
of these Terms and Conditions, the Participant shall become entitled to the
distribution of the Participant’s Stock Units upon the date of vesting of the
Stock Units pursuant to Paragraphs 5 and 8 of these Terms and Conditions;
provided, however, that any Participant who is subject to Section 16 of the
Securities Exchange Act of 1934 at the time of vesting (a “Section 16
Participant”) shall become entitled to the distribution of the Stock Units on
the Applicable Date (as defined below) in the year in which the Stock Units vest
pursuant to Paragraphs 5 and 8 of these Terms and Conditions.

Except as provided below in Paragraph 9 of these Terms and Condition, in the
event of the Participant’s death prior to the end of the Vesting Period, or
thereafter but prior to the full distribution to the Participant pursuant to
these Terms and Conditions, the Participant’s beneficiary shall become entitled
to the distribution of any vested Stock Units within 90 days after the
Participant’s death, or such later date but prior to such full distribution
thereof, with the number of shares vested to be determined in accordance with
Paragraph 8 of these Terms and Conditions, and such distribution shall be made
to such beneficiary and in such proportions as the Participant may designate in
writing, and in the absence of a designation, to the following persons in the
order indicated below:

 

  •  

The Participant’s spouse; if none, then,

 

-2-



--------------------------------------------------------------------------------

  •  

The Participant’s children (in equal amounts); if none, then,

 

  •  

The Participant’s parents (in equal amounts); if none, then,

 

  •  

The Participant’s brothers and sisters (in equal amounts); if none, then,

 

  •  

The Participant’s estate.

Except as provided below in Paragraph 9 of these Terms and Conditions, in the
event of (a) the Participant’s Retirement or Disability prior to the end of the
Vesting Period, the Participant shall become entitled to the distribution of any
vested Stock Units within 90 days after the Participant’s Retirement or
Disability, with the number of shares vested to be determined in accordance with
Paragraph 8 of these Terms and Conditions, or (b) a Change in Control (as
defined in the Plan) prior to the end of the Vesting Period, the Participant
shall become entitled to the distribution of any vested Stock Units upon the
date or the occurrence of the event upon which distribution would have been made
in the absence of the Change in Control.

Stock Units shall be distributed only in shares of Common Stock so that,
pursuant to Paragraph 1 of these Terms and Conditions and this Paragraph 6, a
Participant shall be entitled to receive one share of Common Stock for each
Stock Unit in the Participant’s Stock Unit Account.

For purposes of these Terms and Conditions, “Applicable Date” with respect to a
given year means the first trading day of the fourth quarter of that year, after
the vesting of the Stock Units, on which the Corporation’s trading blackout is
not in effect for the Section 16 Participant; or such other date in that year as
the Committee or the Executive Vice President of Human Resources may determine.

In the case of a Participant whose employment terminates during the Vesting
Period for any reason other than death, Retirement or Disability, under
circumstances entitling the Participant to prorated vesting in accordance with
the terms of Paragraphs 5 and 8, the Participant shall become entitled to the
distribution of any vested Stock Units within 90 days after such termination,
with the number of shares vested to be determined in accordance with Paragraph 8
of these Terms and Conditions.

For purposes of this Paragraph 6, a Participant will not be eligible for a
distribution on account of Retirement, Disability, or termination of employment
unless the Participant incurs a Separation from Service, as defined in the Plan.

 

7. Restricted Activity. Despite anything to the contrary in Paragraph 5, 6 or 8
of these Terms and Conditions, the Participant’s Stock Units (whether vested or
unvested) shall be forfeited and the Corporation shall have no obligation to
distribute the Stock Units to the Participant (or the Participant’s beneficiary)
pursuant to Paragraph 6, or to pay any Dividend Equivalents pursuant to
Paragraph 3, if the Participant:

 

  (a) at any time after the date of these Terms and Conditions, has divulged,
directly or indirectly, or used, for the Participant’s own or another’s benefit,
any Confidential Information; or

 

-3-



--------------------------------------------------------------------------------

  (b) at any time after the date of these Terms and Conditions and through a
period of twelve (12) months after the Participant ceases to be employed by the
Corporation or any of its Subsidiaries for any reason, has Solicited, or
assisted in the Solicitation of, any Client or Prospective Client; or solicited,
encouraged, advised, induced or caused any employee of the Corporation or any of
its Subsidiaries to terminate his or her employment with the Corporation or any
of its Subsidiaries, or provided any assistance, encouragement, information, or
suggestion to any person or entity regarding the solicitation or hiring of any
employee of the Corporation or any of its Subsidiaries; provided, however, this
clause (b) shall not prohibit the Participant’s Solicitation of any Client or
Prospective Client with whom he or she had a business relationship prior to the
start of his or her employment with the Corporation or any of its Subsidiaries,
provided no Confidential Information, directly or indirectly, is used in such
Solicitation.

 

  (c) If the Participant shall have so engaged in any such activity described in
clauses (a) or (b) above without the written consent of the Corporation, the
Participant’s Stock Units (whether vested or unvested) shall be forfeited to the
Corporation by notice in writing to the Participant within a reasonable period
of time after the Corporation acquires knowledge of the Participant’s violation
of this Paragraph 7. Any failure by the Participant to comply with this
Paragraph 7 shall entitle the Corporation, as determined by the Committee in its
sole discretion, to (i) cancel and terminate all of the Participant’s
unexercised, unexpired, unpaid or deferred Stock Units (whether vested or
unvested) under the Plan, and (ii) rescind any exercise, payment or delivery
with respect to any Stock Units occurring within twelve (12) months prior to, or
at any time following, the date of the Participant’s termination of employment
for any reason (including but not limited to termination of employment due to
Retirement or Disability). Upon any such rescission, (1) the Participant shall
immediately pay to the Corporation the amount of any gain realized or payment
received, and (2) the Participant shall immediately forfeit to the Corporation
any shares of the Corporation’s Common Stock received, in each case as a result
of the rescinded exercise, payment or delivery with respect to any Stock Units,
in such manner and on such terms and conditions as the Committee shall require,
and the Corporation shall be entitled, as permitted by applicable law, to deduct
from any amounts the Corporation owes the Participant from time to time the
amount of any such gain realized or payment received. “Gain realized” shall be
determined by the Committee in its sole discretion.

 

8. Proration.

 

  (a)

The Participant shall cease to participate in the Plan under these Terms and
Conditions as of the date of the Participant’s death, Disability or Retirement.
If the Participant’s death, Retirement or Disability occurs prior to the end of
the Vesting Period, or if prior to the end of the Vesting Period, the
Participant’s employment is terminated under circumstances that entitle the
Participant to severance benefits under the Northern Trust Corporation Severance
Plan (the “Severance Plan”) and the Participant has executed and not revoked a
settlement agreement,

 

-4-



--------------------------------------------------------------------------------

 

waiver and release under the Severance Plan (a “Release”), then, in each such
case, the Participant shall have credited, and be deemed vested in, on such date
of death, Retirement or Disability or date of termination of employment, a
pro-rated number of Stock Units as determined by multiplying the number of Stock
Units which would have been distributable to the Participant if the Participant
had participated in the Plan under these Terms and Conditions for the full
Vesting Period, by the ratio of the number of full calendar months of the
Participant’s actual participation in the Plan under these Terms and Conditions
during the Vesting Period to the number of full calendar months in the Vesting
Period, in all cases as determined by the Committee or the Executive Vice
President of Human Resources.

 

  (b) If, prior to the end of the Vesting Period, a Participant’s employment
with the Corporation or any of its Subsidiaries has terminated and (i) the
Participant is a Management Group member on the date of grant, (ii) the
Participant is 55 years or older on the date of such termination, and (iii) the
Participant has not violated any provision of Paragraph 7 of these Terms and
Conditions during the Vesting Period, then the Participant shall have credited,
and be deemed vested in, on the vesting date of the award, a pro-rated number of
Stock Units as determined by multiplying the number of Stock Units which would
have been distributable to the Participant if the Participant had been employed
by the Corporation or any of its Subsidiaries for the full Vesting Period, by
the ratio of the number of full calendar months of the Participant’s actual
employment by the Corporation or any of its Subsidiaries under these Terms and
Conditions during the Vesting Period to the number of full calendar months in
the Vesting Period, in all cases as determined by the Committee or the Executive
Vice President of Human Resources.

 

9.

Mandatory Deferral. An amount that would otherwise be distributed hereunder in a
given year may be delayed to the extent that the Committee reasonably
anticipates that if the payment were made as scheduled, the Corporation’s
deduction with respect to such payment would not be permitted due to the
application of Section 162(m) of the Internal Revenue Code of 1986, as amended
(the “Code”). Amounts not paid as a result of the above limitation shall be paid
in the earlier of (a) the Corporation’s first taxable year in which the
Committee reasonably anticipates that if the payment is made during such year
the deduction of such payment will not be barred by Code Section 162(m), or
(b) the period beginning with the date of the Participant’s Separation from
Service and ending on the later of the last day of the taxable year of the
Corporation in which the Participant incurs a Separation from Service or the
15th day of the third month following the Participant’s Separation from Service.

 

10. Delivery of Shares. The Corporation may delay the issuance or delivery of
shares of Common Stock if the Corporation reasonably anticipates that such
issuance or delivery will violate federal securities laws or other applicable
law, provided that the issuance or delivery is made at the earliest date at
which the Corporation reasonably anticipates that such issuance or delivery will
not cause such violation.

 

-5-



--------------------------------------------------------------------------------

11. Adjustment. The Stock Units provided herein are subject to adjustment in
accordance with the provisions of Section 11 of the Plan.

 

12. No Right to Employment. Nothing in the Plan or the Stock Unit Agreement
shall be construed as creating any right in the Participant to continued
employment or as altering or amending the existing terms and conditions of
employment of the Participant except as otherwise specifically provided in the
Stock Unit Agreement.

 

13. Nontransferability. No interest hereunder of the Participant is transferable
except as provided in the Stock Unit Agreement.

 

14. Withholding. The Corporation shall have the right to deduct from any
distribution made hereunder in cash any sum required to be withheld by the
Corporation for federal, state or local taxes. In the case of any distribution
made hereunder in shares of Common Stock, the Corporation requires as a
condition of distribution that the Participant or the Participant’s beneficiary
pay the Corporation the amount which the Corporation determines to be required
to be withheld for federal, state or local taxes. The tax withholding obligation
with respect to shares of Common Stock shall be satisfied by the Corporation’s
withholding a portion of such shares otherwise distributable to the Participant.
Any shares withheld shall be valued at their fair market value as of the date of
distribution.

 

15. Administration. The Plan is administered by the Committee. The rights of the
Participant hereunder are expressly subject to the terms and conditions of the
Plan (including continued shareholder approval of the Plan), together with such
guidelines as have been or may be adopted from time to time by the Committee.
The Participant hereby acknowledges receipt of a copy of the Plan.

 

16. No Rights as Shareholder. Except as provided herein, the Participant will
have no rights as a shareholder with respect to the Stock Units.

 

17. Interpretation. Any interpretation by the Committee of the terms and
conditions of the Plan, the Stock Unit Agreement or any guidelines shall be
final. The Stock Unit Agreement shall be construed under the laws of the State
of Illinois without regard to the conflict of law provisions of any state.

 

18. Sole Agreement. The Stock Unit Agreement, together with the Plan, is the
entire Agreement between the parties hereto, all prior oral and written
representations being merged herein. No amendment or modification of the terms
of the Stock Unit Agreement shall be binding on either party unless reduced to
writing and signed by the party to be bound. The Stock Unit Agreement shall be
binding upon, inure to the benefit of, and be enforceable by the parties hereto
and their respective successors.

 

19. Definitions. Capitalized terms not defined in the Stock Unit Agreement shall
have the meanings assigned to them in the Plan. For purposes of the Stock Unit
Agreement:

 

  (a) “Client” means any person or entity with which the Corporation, or any of
its Subsidiaries, did business and with which the Participant had contact, or
about which the Participant had access to Confidential Information, during the
last twelve (12) months of his or her employment.

 

-6-



--------------------------------------------------------------------------------

  (b) “Competitive Service or Product” means any service or product: (i) that is
substantially similar to or competitive with any service or product that the
Participant created or provided, or of which the Participant assisted in the
creation or provision, during his or her employment by the Corporation or any of
its Subsidiaries; or (ii) about which the Participant had access to Confidential
Information during his or her employment by the Corporation or any of its
Subsidiaries.

 

  (c) “Confidential Information” means any trade secrets or other information,
including, but not limited to, any client information (for example, client
lists, information about client accounts, borrowings, and current or proposed
transactions), any internal analysis of clients, marketing strategies, financial
reports or projections, business or other plans, data, procedures, methods,
computer data or system program or design, devices, lists, tools, or
compilation, which relate to the present or planned business of the Corporation
or any of its Subsidiaries and which has not been made generally known to the
public by authorized representatives of the Corporation.

 

  (d) “Prospective Client” means any person or entity to which the Corporation,
or any of its Subsidiaries, provided, or from which the Corporation, or any of
its Subsidiaries received, a proposal, bid, or written inquiry (general
advertising or promotional materials and mass mailings excepted) and with which
the Participant had contact, or about which the Participant had access to
Confidential Information, during the last twelve (12) months of his or her
employment.

 

  (e) “Solicit” and “Solicitation” (with respect to Clients or Prospective
Clients) mean directly or indirectly, and without the Corporation’s written
authorization, to invite, encourage, request, or induce (or to assist another to
invite, encourage, request or induce) any Client or Prospective Client of the
Corporation, or any of its Subsidiaries, to: (i) surrender, redeem or terminate
a product, service or relationship with the Corporation, or any of its
Subsidiaries; (ii) obtain any Competitive Service or Product from the
Participant or any third party; or (iii) transfer a product, service or
relationship from the Corporation, or any of its Subsidiaries, to the
Participant or any third party.

Dated:                     , 2008

 

-7-